Case 8:19-cv-01710-JVS-GJS Document 107 Filed 03/25/21 Page 1 of 2 Page ID #:4401

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 20-504 JVS(JDEx);                                       Date   March 25, 2021
                   SACV 19-1710 JVS(PJWx)
 Title             Insight Psychology and Addiciton, Inc. v. City of Costa Mesa;
                    The Ohio House LLC v. City of Costa Mesa


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] ORDER TO SHOW CAUSE RE
                        CONSOLIDATION

       Federal Rule of Civil Procedure 42(a) (“Rule 42(a)”) provides that “[i]f actions
before the court involve a common question of law or fact, the court may: (1) join for
hearing or trial any or all matters at issue in the actions; (2) consolidate the actions; or (3)
issue any other orders to avoid unnecessary cost or delay.” Fed. R. Civ. P. 42(a). The
Court “has broad discretion under this rule to consolidate cases.” Investors Research Co.
v. United States Dist. Court, 877 F.2d 777, 777 (9th Cir. 1989).

       Having reviewed extensively the records and various motions filed in Insight
Psychology and Addiction, Inc. v. City of Costa Mesa and The Ohio House LLC v. City
of Costa Mesa, the Court believes that there are several common questions of law and
fact, and is considering consolidation in the interests of justice and the efficient resolution
of both cases.

       Accordingly, the Court orders counsel for Insight, Ohio House, and Costa Mesa to
show cause why the Court should not consolidate case numbers SACV 20-504 JVS
(JDEx) and SACV 19-1710 JVS (PJWx). A written response of no more than five pages1
is due by 5pm on April 5, 2021.
                                                                                                :         0




         1
       Costa Mesa may have ten pages if it chooses to respond to the OSC regarding both Insight and
Ohio House in the same filing.
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
Case 8:19-cv-01710-JVS-GJS Document 107 Filed 03/25/21 Page 2 of 2 Page ID #:4402

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 20-504 JVS(JDEx);                                        Date     March 25, 2021
                SACV 19-1710 JVS(PJWx)
 Title          Insight Psychology and Addiciton, Inc. v. City of Costa Mesa;
                 The Ohio House LLC v. City of Costa Mesa

                                                       Initials of Preparer      lmb




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                                    Page 2 of 2
